Clark, O. J.,
concurring:. I concur fully in all that is said in the admirable opinion by Mr. Justice Walker in this case. It leaves nothing to be added. Upon the defendant’s own showing, it has been continuously for years an open .and defiant violator of the law; yet it is now asking the Court as a special favor to write into the statute an exemption in its favor. The *39Court bas no power to do so, and if it bad tbe discretion, tbe defendant is not in a position to ask tbe mercy of tbe Court. Besides, tbe plaintiff bas bis rights, given bim by statute.
It is astonisbing tbat those who are indebted for tbe protection of their property and their business entirely to tbe respect which tbe people shall show to tbe law should thus inculcate by their, daily conduct contempt for tbe law. Tbe law' against usury is as much tbe law of tbe State, and to be respected as such, as tbe law against burglary and larceny. Upon what ground can tbe defendant expect its property to be protected against such offenses when it is setting an example daily to tbe public of tbe violation of law for tbe purpose of taking tbe property of others illegally? It can matter little when the property of Others is taken contrary, to law, whether it is done by tbe use of a crowbar or by imposing upon tbe necessities qf tbe needy, in a manner forbidden by statute.
Tbe defendant bas bad tbe favor of incorporation, whereby tbe property of its stockholders and officers is exempt from liability for its debts, except to a limited extent. Tbe bank and its officers have bad tbe protection of tbe law in safeguarding their property and their persons. Yet, in total disregard of these matters, they have been for years admittedly open and notorious and hardened offenders against tbe laws of tbe State. '
It is no defense, even if it were shown, tbat tbe plaintiff formerly aided tbe officers of tbe bank in their illegal conduct. They bad no right on tbat account to victimize 'him any more than to impose illegally upon any one else. Tbe question presented is not tbe former conduct of tbe plaintiff, but their conduct towards bim in this transaction. If be bad agreed (which be denies) to their exaction of usury in bis case, tbe same is true as to tbe victim in every case of usury. Tbe law provides tbat such acquiescence by any borrower shall not only be no estoppel, but tbat be shall have tbe right to “recover back twice tbe amount of interest paid.” Tbe plaintiff is entitled to this protection of tbe law which is given to every other citizen.
There is nothing more dangerous for property holders than to inculcate contempt of law by themselves disregarding it. *40They owe tbe protection of themselves and their property to the respect which is paid by the community to the law and its enforcement.
Townsend v. Williams, 117 N. C., 336, is authority for the proposition that directors must direct, and if loss comes to the company by reason of their misconduct or negligence, they are liable both to stockholders and to creditors. If the directors of this bank, including this plaintiff, by their violation of law subjected the bank to. suits for the recovery of double' the interest in eases of usury, the stockholders, and if necessary the creditors, are entitled to recover for the losses so inflicted. This is wholesome doctrine, and should be oftener applied. But it -has no application in this case, where the plaintiff was the borrower and could not be also acting as a director. In fact, he testifies that he did not assent to the usury charged against him. But if he did, the law forbids it to be held a legal assent. As to this transaction, he stands simply on the same footing as any other borrower. The. law gives him the same remedy of recovering double the interest paid that it gives to any other borrower. The stockholders, of course, can recover against the other directors for the loss thus sustained by their conduct.